Filed 4/23/15 Franklyn v. Koegler CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


DAVID FRANKLYN,
         Respondent,
                                                                     A139255
v.
SHAHNAZ BRIGITTE KOEGLER,                                            (San Mateo County
                                                                     Super. Ct. No. FAM0101000)
         Appellant.


         In this action for dissolution of marriage, appellant Shahnaz Brigitte Koegler
(Brigitte) appealed after the trial court divided marital property between her and
respondent David Franklyn and denied both parties’ requests for attorney fees. Brigitte
complains about several aspects of the proceedings below, but because her contentions
are unsupported by factual or legal citations, we consider them waived and affirm.
                                                    I.
                                          FACTUAL AND PROCEDURAL
                                               BACKGROUND
         Brigitte and David were married on May 30, 1992, and they separated in
September 2008, with David apparently filing a petition for dissolution of marriage that
same month. The parties litigated various matters over the next few years. A trial was
held over four days between March 20 and April 2, 2013, regarding the characterization
and division of marital property. The reporter’s transcript of the proceedings spans about
500 pages. Brigitte, David, and five other witnesses testified, and 38 exhibits were
submitted into evidence.



                                                             1
       Following posttrial briefing, the trial court issued a 14-page final statement of
decision on May 16, 2013. Brigitte and David both filed motions for attorney fees, but
the trial court declined to award fees to either party by order dated June 27, 2013.
Brigitte appealed both the order dividing property and the order denying attorney fees.
                                              II.
                                         DISCUSSION
       Brigitte has filed a 32-page opening brief in this court challenging several aspects
of the proceedings below. She argues, among other things, that she detrimentally relied
on the trial court to follow its own orders, that the court entered various orders but then
later reversed them and “fail[ed] to follow the law,” that the court displayed judicial bias
in its order regarding attorney fees, and that David violated several orders but was
rewarded for doing so. Aside from the authority for appealing the trial court’s orders,
Brigitte does not cite any legal support for her arguments. And her opening brief
contains just two citations to the record, each to the same two pages of the reporter’s
transcript. After David filed a brief arguing why the trial court’s orders should be
affirmed, appellant declined to file a reply brief.
       “The most fundamental rule of appellate review is that a judgment is presumed
correct, all intendments and presumptions are indulged in its favor, and ambiguities are
resolved in favor of affirmance.” (City of Santa Maria v. Adam (2012) 211 Cal. App. 4th
266, 286.) It is an appellant’s burden to affirmatively show error. (Denham v. Superior
Court (1970) 2 Cal. 3d 557, 564.) Brigitte has failed to meet this burden. By failing to
provide citations to the record to support her arguments, she has waived them. (City of
Santa Maria, at pp. 286-287; Nwosu v. Uba (2004) 122 Cal. App. 4th 1229, 1246.)
Likewise, we “need not address arguments for which a party provides no supporting
authority.” (Michael P. v. Superior Court (2001) 92 Cal. App. 4th 1036, 1042.) It is not
this court’s role to develop a party’s argument where the party simply hints at it, without
more. (Cryoport Systems v. CNA Ins. Cos. (2007) 149 Cal. App. 4th 627, 633.) And
where an appellant does not respond to a respondent’s argument by way of reply, we may
assume that appellant was persuaded by the argument. (People v. Hightower (1996)


                                               2
41 Cal. App. 4th 1108, 1112, fn. 3.) Although Brigitte appears in this court without an
attorney, that does not entitle her to special treatment. (Rappleyea v. Campbell (1994)
8 Cal. 4th 975, 984-985; Stebley v. Litton Loan Servicing, LLP (2011) 202 Cal. App. 4th
522, 524.)
       At oral argument, Brigitte clarified that she sought reversal of the portion of the
trial court’s order that she considers to have sanctioned David’s use of community funds,
in violation of a previous order, to remodel their home after separation. A review of the
trial court’s findings reveals that the trial court was well aware David had violated the
previous order, but it determined that the expenditure greatly increased the value of the
home, a community asset, and that David had violated no fiduciary duty to Brigitte.
Although Brigitte no doubt is still upset, she has not shown any legal error. She also
clarified at oral argument that she challenges the trial court’s order declining to award her
attorney fees. Our review of the record reveals that each side won and lost various issues,
and we therefore cannot conclude that the order awarding neither side attorneys fees
constituted an abuse of discretion.
       Because Brigitte has not met her burden to demonstrate reversible error, we
otherwise decline to examine the record unassisted and consider her arguments waived.
                                             III.
                                        DISPOSITION
       The trial court’s orders are affirmed. David shall recover his costs on appeal.




                                              3
                                _________________________
                                Humes, P.J.


We concur:


_________________________
Margulies, J.


_________________________
Banke, J.




                            4